Citation Nr: 1518585	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  12-17 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of a ventral hernia surgery.  

2.  Entitlement to service connection for residuals of a ventral hernia surgery.  

3.  Entitlement to service connection for peripheral neuropathy.  

4.  Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1965 to June 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned Veterans Law Judge sitting at the RO in February 2015.  A transcript of that hearing is associated with the claims file.  

The Board notes that the Veteran has filed multiple claims for service connection with respect to symptoms he has experienced as a result of an in-service hernia surgery.  In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize the Veteran's claim broadly as noted on the title page.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  

The issue of a scar as a residual of hernia surgery has been raised by the record in the August 2013 VA Form 646, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of service connection for residuals of a ventral hernia surgery is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 2004 rating decision, the RO denied the Veteran's claim for service connection for a post-operative hiatal hernia.  

2.  New evidence associated with the claims file since the June 2004 denial relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a hernia surgery and raises a reasonable possibility of substantiating the claim.  

3.  In a February 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal pertaining to the issues of entitlement to service connection for peripheral neuropathy and fibromyalgia.  


CONCLUSIONS OF LAW

1.  The June 2004 rating decision, which denied service connection for post-operative hiatal hernia, is final.  38 U.S.C.A. § 7105(c) (West 2014).  

2.  The criteria for reopening a claim for service connection for residuals of a ventral hernia surgery have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issues of entitlement to service connection for peripheral neuropathy and fibromyalgia have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening

As the Board's decision to reopen in this case is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations as it relates to reopening.  However, consideration of the merits of such claim requires full consideration of VA's duties to notify and assist consistent with the VCAA.  

The RO determined that the Veteran's November 2007 claim for service connection for a postoperative hiatal hernia was subject to prior denials, namely a June 2004 RO denial and that new and material evidence had not been received which was sufficient to reopen the claim.  The Board has an obligation to make an independent determination of its jurisdiction, regardless of the findings or actions of the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

By way of background, the Veteran's filed a claim of entitlement to service connection for post-operative hiatal hernia in January 2004.  The RO denied the Veteran's claim in June 2004, finding that the Veteran had surgery to correct a congenital condition and there was no evidence of reoccurrence.  At the time of the June 2004 rating decision, the evidence of record included the Veteran's service treatment records, post-service VA treatment records, and statements from the Veteran.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

In July 2004, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding this claim was received until the November 2007 claim to reopen such claim.  Therefore, the June 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).   

The Board notes that the Veteran subsequently filed a new claim in November 2007 for a post-operative hiatal hernia.  The RO denied reopening in September 2008, finding that no new and material evidence had been received.  However, the Veteran filed a new claim in October 2008 for an epigastric incisional hernia secondary to hiatal hernia.  As noted in the Introduction, the Board is considering all of the Veteran's various hernia claims together pursuant to Clemons.  Thus, since this claim was filed within a year of the RO's denial, the September 2008 rating decision did not become final, and the June 2004 rating decision is the last final decision as to this matter.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence received since the June 2004 rating decision includes VA treatment records as well as the Veteran's statements and hearing testimony.  Specifically, VA treatment records dated May 2011 noted that the Veteran was experiencing an epigastric hernia due to surgery in 1974.  He reported pain and bulging in the area.  At the February 2015 hearing, the Veteran testified that he had surgery for a ventral hernia while serving in Korea in 1974.  He reported that since that surgery, he has experienced pain, scarring, and a keloid formation.  

The Board concludes that this evidence, when considered with the evidence previously of record, provides a basis for reopening the previously-denied claim.  It is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence indicates that the Veteran has experienced recurrences since service of symptoms related to his hernia.  Additionally, this new evidence, at a minimum, meets the requirements for obtaining a VA examination and opinion.  See, Shade, supra.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for residuals of a ventral hernia surgery are met.  Thus, the claim is reopened.  



II.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative on the record at a hearing.  38 C.F.R. § 20.204. 

In February 2015, the Veteran submitted a signed statement in which he agreed to withdraw the issues of entitlement to service connection for fibromyalgia and peripheral neuropathy.  The Veteran confirmed at the February 2015 Board hearing that it was his intention to withdraw the appeals for these claims.  Hence, there remained no allegations of facts or law for appellate consideration of these issues.  Thus, the Board has no jurisdiction to review the appeal of these issues, and they are dismissed.  


ORDER

The Veteran's claim of entitlement to service connection for residuals of a ventral hernia surgery is reopened.  

The appeal pertaining to the issues of entitlement to service connection for fibromyalgia and peripheral neuropathy is dismissed.  


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Board finds that remand is necessary to address any residuals of the Veteran's in-service hernia surgery.  In this regard, The Board notes that the Veteran contends that he has continued to experience symptoms such as pain, scars and keloid formation since the surgery in 1974.  Additionally, the Veteran has had subsequent hernias, requiring additional surgeries.  Thus, a medical opinion is necessary to address the etiology of these residuals.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to address any residuals of the Veteran's in-service hernia surgery.  

The examiner must review the claims file and discuss in the report the relevant contents of the claims file as well as relevant statements by the Veteran.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

The examiner must comment on any hernia symptoms the Veteran has experienced during the appeal period.  

For all such symptomatology, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that such is related to the Veteran's military service, to include his in-service surgery on a ventral hernia in 1974.  

The examiner must provide a complete rationale for any conclusions reached.  

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


